The plaintiff in error, hereinafter called the defendant, was convicted of robbery with firearms, and sentenced to serve a term of five years and one day in the state penitentiary, and appeals.
The record in this case was filed in this court on November 10, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed. *Page 164